Name: Commission Regulation (EEC) No 3047/86 of 3 October 1986 amending Regulation (EEC) No 2947/86 on the delivery of soft wheat to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 10 . 86 Official Journal of the European Communities No L 283/ 17 COMMISSION REGULATION (EEC) No 3047/86 of 3 October 1986 amending Regulation (EEC) No 2947/86 on the delivery of soft wheat to non-governmental organizations (NGOs) as food aid HAS ADOPTED THIS REGULATION : Article 1 \ Annex II of Regulation (EEC) No 2947/86 is replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 2947/86 (4) defined the conditions for delivery of soft wheat as food aid ; whereas an error has been made in the list of storage places ; whereas it is necessary to replace Annex II to Regulation (EEC) No 2947/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Traders who have submitted an offer under Regulation (EEC) No 2947/86, are authorized to withdraw the said offer before the end of the period laid down in point 15 of Annex I to the abovementioned Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p . 29 . (4 OJ No L 275, 26 . 9 . 1986, p . 12 . No L 283/ 18 Official Journal of the European Communities 4. 10 . 86 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de , la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 2 500 Lagerhaus Matzen OHG Getreide und Futtermittel KÃ ¶nigstraÃ e 60a, Postfach 12 51 2222 Marne Marne Nr. 1737 01 2 500 5 000 Habro Hallen Hans Brodersen Hasselbeckerring 2 2391 Nordhackstedt Nordhackstedt Nr. 1056 01 2 2 500 Lagerhaus Matzen OHG Getreide und Futtermittel KÃ ¶nigstraÃ e 60a, Postfach 12 51 2222 Marne Marne Nr. 1737 01 2 500 5 000 Habro Hallen Hans Brodersen Hasselbeckerring 2 2391 Nordhackstedt Nordhackstedt Nr. 1056 01 3 562 Lagerhaus Matzen OHG Getreide und Futtermittel KÃ ¶nigstraÃ e 60a, Postfach 12 51 2222 Marne Marne Nr. 1737 01 1 133 Ernst Rautenberg Am Hafen 2410 MÃ ¶lln MÃ ¶lln Nr. 2507 01 749 Hobum Harburger Ã lwerke Brinkmann &amp; Mergell Wilhelm-Weber-StraÃ e 3 2100 Hamburg 90 Hamburg 90 Nr. 1241 78 651 Habro Hallen Hans Brodersen Hasselbeckerring 2 2391 Nordhackstedt Nordhackstedt Nr. 1056 01 1 905 5 000 Raiffeisenbank eG OesterstraÃ e 1 , Postfach 49 2243 Albersdorf Osterrade Nr. 5826 79"